Case 1:19-cv-00144-DCN Document 1 Filed 04/22/19 Page 1 of 8

DANIEL E. WlLLlAMS (ISB 3920)

JONES WlLLlAMS FUHRMAN GOURLEY, PA
225 N. 9‘“ street suite 820

P.O. Box 1097

Boise, ID 83701-1097

Telephone: (208) 331-1170

Fax: (208) 331-1529

dwilliams@idalaw.com

 

Attorneys for Plaintit`t`

IN THE UNITED STATES DlSTRICT COURT
FOR THE STATE OF IDAHO

VICKY M. STEWART, an individual,

Plaintift`, Case No.
vs.

COMPLAINT AND DEMAND FoR
ASCENT BEHAVIORAL HEALTH sERvIcEs, JURY TRIAL

LLC, an ldaho limited liability company,

Defendants.

 

Plaintit`f Vicky M. Stewart ("Ms. Stewart” or “Plaintiff”), by and through her counsel, for
her claims against Ascent Behavioral Health Services, LLC, (“Employer” or “Defendant”)
alleges and states:

I. JURISDICT]ON AND VENUE

l. This Court has original jurisdiction under 28 U.S.C. § 1331.

2. The acts alleged occurred in Ada County, Idaho and caused the claims. The
employment practices alleged to be unlawful were committed in this jurisdiction and venue is

proper in the Southern Division of the District of Idaho under 28 U.S.C. § 1391(a)(3) and under

COMPLAINT AND DEMAND FOR JURY TRIAL - Page 1

Case 1:19-cv-00144-DCN Document 1 Filed 04/22/19 Page 2 of 8

Dist. Idaho Loc. Civ. R. 3.1.

II. EXHAUSTION OF ADMINlSTRATIVE REMEDIES

3. Plaintiff timely filed a charge of disability and national origin discrimination with
the Idaho Human Rights Commission (“IHRC”), on or about December 21 , 2017 and the Equal
Employment Opportunity Commission (“EEOC”) and on or about December 29, 2017.

4. PlaintifP s charges alleged Defendant violated the Americans with Disabilities Act
Amendments Act, 42 U.S.C. § 12101 (“ADAAA”) et seq., Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e, er seq.; and Idaho Code § 67-5901 et seq.

5. Plaintiff received a Notice of Right to Sue from the IHRC dated January 22, 2019
and a Dismissal and Notice of Rights from the EEOC dated February14, 2019. This Complaint
is filed within 90 days of Plaintiff’s receipt of these Notices.

6. Plaintit`t` has exhausted all administrative remedies required by the ADAAA, Title
VII and under the laws of the State of Idaho.

III. THE PARTIES

7. Plaintiff Vicky M. Stewart is an individual residing in Ada County, Idaho.

8. Defendant Ascent Behavioral I-Iealth Services, LLC, is an Idaho limited liability
company operating in Ada County, ldaho.

9. At all relevant times, Defendant employed over 15 people.

IV. FACTUAL ALLEGATIONS

10. Plaintiff incorporates paragraphs l through 9 above.

11. While employed by Defendant, Plaintiff was subjected to discrimination and
subjected to a hostile work environment because of her race, national origin and culture.

12. Plaintiff was employed as a case manager by Defendant beginning in June 2015.

COMPLAINT AND DEMAND FOR JURY TRIAL - Page 2

Case 1:19-cv-00144-DCN Document 1 Filed 04/22/19 Page 3 of 8

13. 'l`hroughout her employment with Def`endant, Plaintiff was subjected to a pattern

of racially hostile comments by her superiors and co-workers, which included, but were not

limited to:
a. Comments about women having “beaner babies” or a “little bean burrito;”
b. References to Hispanic people in Nampa as Plaintist people;
c. Comments that Mexican men were raised to prey on young girls;
d. Comments that it must be nice to be the only Mexican working for

Defendant, so Plaintiff could get what she wanted and do what she
wanted;

e. Comments regarding Plaintiff that Mexicans are always mean when they
don’t get their way.

14. On or about November 18, 2016, Plaintiff was injured on the job, sustaining
significant injuries to her arm, shoulder and knee.

15. Beginning on or about December 19, 2016, Plaintifi` was restricted from working
for Defendant due to her injuries for the rest of the month.

16. Plaintiff returned to work in January 2017, but was unable to continue working
due to her injuries beginning on or about January 10, 2017. Over the next several months, she
worked on and off on a part-time basis due to her injuries.

17. During the winter and spring on 2017, Plaintiff`s direct supervisor, Rich
Patterson, and Defendant’s CEO, Vern Garrett, discriminated against Plaintii`f because of her

inability to work full time.

COMPLAINT AND DEMAND FOR JURY TRIAL - Page 3

Case 1:19-cv-00144-DCN Document 1 Filed 04/22/19 Page 4 of 8

18. On or about February 28, 2017, Plaintiff came to work and Defendant had given
her office and desk to another co-worker. Rich Patterson explained that they did not know if
Plaintiff was coming back or had “quit.”

19. On or about March 10, 2017, Vem Garrett told Plaintiff she could notjust make
her own office wherever she wanted. Plaintiff explained she had nowhere to work. Vern Garrett
then assigned a new desk with a phone that did not work and no computer to fulfill her job
responsibilities

20. On or about April 25, 2017, Vern Garrett asked Plaintiff how much longer before
she would be able to be back 100%, because they needed to know what to do with her. Vem
Garrett and Rich Patterson continued to badger Plaintiff about when she would return at 100%.

21. Finally, on or about June 27, 2017, Rich Patterson and Vern Garrett met With
Plaintiff to discuss her workload. They told Plaintiff she needed to hurry up and get released
from workers comp and that they were redoing her schedule and taking duties away, restricting
her from activities so she could perform her job duties, until she could be back at work “100%.”

22. On July 6, 2017, Def`endant discharged Plaintiff purportedly for accusing a client
of falsifying a drug test and using profanity. Neither allegation was true and constituted a mere
pretext for terminating Plaintiff because of her disability.

V. FIRST CLAIM FOR RELIEF
Violation of the Americans with Disabilities Act;

Americans with Disabilities Act Amendments Act, 42 U.S.C. § 12101 (“ADAAA”)

23. Plaintiff incorporates paragraphs l through 22 above.

COMPLAINT AND DEMAND FOR JURV TRIAL - Page 4

Case 1:19-cv-00144-DCN Document 1 Filed 04/22/19 Page 5 of 8

24. Def`endant’s firing of Plaintiff, because Plaintiff was disabled, violated the
Americans with Disabilities Act of 1994 and the Americans with Disabilities Act Amendment
Act 0f2008, 42 U.S.C. § 12101 er seq.

25. The effect of these unlawful practices has been to deprive Plaintiff of equal
employment opportunities, and to otherwise adversely affect her employment status as an
employee because Defendant discriminated against Plaintiff because of her Disabilities.

26. Plaintiff has qualified Disabilities affecting her ability to work. Plaintiff was
qualified and able to perform the duties of herjob, with or without reasonable accommodation

27. Altematively, Plaintiff had a record of a Disability and regarded Plaintiff as disabled.

28. Defendant took adverse employment action, including disciplining her for absences
related to her Disabilities, placing her on suspension and termination of employment Defendant
took these adverse actions because of Plaintiff’s Disabilities.

29. Despite Defendant’s knowledge of Plaintiff’s Disabilities, no one at Employer
engaged in the ADAAA-required interactive process to determine whether Employer could
accommodate Plaintist actual Disabilities.

30. Defendant failed and refused to accommodate Plaintiff’s actual Disabilities.

31. Defendant, directly and through its agents, treated Plaintiff in a disparate,
discriminating and harassing manner because of her actual Disabilities, her record of Disabilities
and/or her perceived Disabilities.

32. The unlawful employment practices complained of above were intentional

33. The unlawful employment practices described above were committed with malice or

reckless indifference for the federally-protected rights of Plaintiff.

COMPLAINT AND DEMAND FOR JURY TRIAL - Fage 5

Case 1:19-cv-00144-DCN Document 1 Filed 04/22/19 Page 6 of 8

34. Because of Def`endant’s violation of the laws as alleged, Plaintiff suffered the loss of
wages and the indignity, humiliation and embarrassment of being discriminated against solely
because she was disabled.

VI. SECOND CLAlM FOR RELIEF
Title VII, 42 U.S.C. § 20000, et seq., as amended
Discrimination and Hostile Work Environment

35. Plaintiff incorporates paragraphs l through 34 above.

36. Def`endant is an “employer" as defined by 42 U.S.C. § 2000e-(b).

37. Defendant, through the acts of the above-mentioned individuals and Plaintiff's
supervisors, created an abusive and hostile Work environment on the basis of race. Such actions
were severe enough to alter Plaintiff’sjob and created a hostile working environment

38. As a direct, foreseeable, and proximate result of Defendant’s actions, through the
individuals identified herein, creating a hostile work environment, Plaintiff has suffered and
continues to suffer grievous and extensive damages, entitling Plaintiff to recover the following
damages in amounts to be proven:

38.1 Lost past and future wages;

38.2 Lost past and future benefits, including, but not limited to lost vacation,
lost bonuses, lost sick leave, lost medical benefits, lost retirement plan, and other like
employee benefits;

38.3 Past and continuing emotional distress, mental anguish, pain and suffering,
humiliation, and enjoyment of life;

38.4 Under 42 U.S.C. 2000e-5(k), reasonable attomeys’ fees, court costs, and

expert witness fees, regarding pursuing Plaintiff`s rights under this cause of action;

COMPLAINT AND DEMAND FOR JURY TRIAL - Page 6

Case 1:19-cv-00144-DCN Document 1 Filed 04/22/19 Page 7 of 8

besides punitive damages.

VII. THIRD CLAIM FOR RELIEF
Unlawful Violation of 42 U.S.C. § 1981

39. Plaintiff incorporates paragraphs 1 through 38 above.

40. Plaintiff is a Mexican-American.

41 . Defendant’s employees knew Plaintiff was harassed due to her ancestry or ethnic
characteristics and failed to take adequate remedial measures to end the harassment, which was
sufficiently severe and/or pervasive to create a discriminatory hostile work environment

42. Defendant failed to ensure a harassment-free workplace and failed to take
appropriate remedial measures to prevent ongoing harassment

43. Defendant subjected Plaintiff to adverse employment actions based on her race
and.ior national origin including firing her.

44. Defendant’s intentional violations of §1981 materially affected Plaintiff’s
employment

45. Plaintiff has been damaged as a result of Defendant’s discriminatory conduct and
its failure to promptly remedy the known harassment She is entitled to recover all resulting
damages including lost pay and benefits, future lost pay and benefits, and emotional distress.

46. Plaintiff is also entitled to all reasonable attomeys’ fees and costs incurred in
bringing this action.

47. Ms. Stewart is also entitled to punitive damages as Defendant’s employees acted

maliciously or with reckless disregard to her rights.

COMPLAINT AND DEMAND FOR JURY TRIAL - Page 7

Case 1:19-cv-00144-DCN Document 1 Filed 04/22/19 Page 8 of 8

PRAYER

WHEREFORE, Plaintiff respectfully request that the Court enter judgment in her favor
and against Defendant, and award this relief:

a. Entry of ajudgment for Plaintiff and against Defendant for the actual and.ior
compensatory damages sustained by Plaintiff for violations identified and any other injury or
claim that may be discovered during the discovery process for which the law holds Defendant
liable and responsible in an amount to be determined by a jury;

b. Actual and compensatory damages to include lost past and future wages; lost past and
future benefits, including, but not limited to lost vacation, lost bonuses, lost sick leave, lost
medical benefits, lost retirement plan, and other like employee benefits; past and continuing
emotional distress, mental anguish, pain and suffering, humiliation, and enjoyment of life;

c. Under 29 U.S.C. § 2617(a)(3), 42 U.S.C. § 12205 and I.R.C.P. Rule 54, reasonable
attomeys’ fees, court costs, and expert witness fees, regarding pursuing Plaintiff’s rights under
this cause of action; and,

d. A judgment for such other relief, general or specific, as the Court may deem
appropriate, just and equitable

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY ON ALL ISSUES.

Plaintiff respectfully demands a trial by jury on all issues.

DATED this § ?* day of April, 2019.

"».
\QNES WlLLlAMS FUHRMA

x

 
 

 

Daniel E. Williams
Attomey for Plaintiff

COMPLAINT AND DEMAND FOR JURY TRIAL - Page 8

